Exhibit 10.1
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION
 
 


 
 
 

          In the Matter of  )  Order No.: WN-09-023       )        )      FIRST
HOME SAVINGS BANK  )  Effective Date: August 17, 2009     )     
Mountain Grove, Missouri 
OTS Docket No. 05233
 
)
)
)
) 
 



ORDER TO CEASE AND DESIST
 
WHEREAS, First Home Savings Bank, Mountain Grove, Missouri, OTS Docket No. 05233
(Association), by and through its Board of Directors (Board) has executed a
Stipulation and Consent to the Issuance of an Order to Cease and Desist
(Stipulation); and
WHEREAS, the Association, by executing the Stipulation, has consented and agreed
to the issuance of this Order to Cease and Desist (Order) by the Office of
Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and
WHEREAS, pursuant to delegated authority, the OTS Regional Director for the
Western Region (Regional Director) is authorized to issue Orders to Cease and
Desist where a savings association has consented to the issuance of an order.
NOW, THEREFORE, IT IS ORDERED that:
Cease and Desist.
1.    The Association and its directors, officers, employees, and agents shall
cease and desist from any action (alone or with another or others) for or toward
causing, bringing about,
 



 
First Home Savings Bank
Order to Cease and Desist
Page 1 of 19 

 

 

 



 
 

--------------------------------------------------------------------------------

 

participating in, counseling or the aiding and abetting the unsafe or unsound
banking practices that resulted in an increasing level of classified assets,
poor earnings, and inadequate risk management practices at the Association and
violations of the following regulations:

 

 
(a) 12 C.F.R. § 560.160 (failure to classify all assets and implement a policy
for the establishment of allowances in accordance with generally accepted
accounting principles (GAAP) and the guidelines of the Federal banking
agencies); 
      (b) 12 C.F.R. § 560.170(d) (failure to properly administer loans);       
(c) 12 C.F.R. §§ 562.1 and 562.2 (failure to file accurate Thrift Financial
Reports (TFRs)); and        (d) 12 C.F.R. § 563.161(a) (failure to adopt updated
financial policies). 

Business Plan.
 
2.   By September 30, 2009, the Board shall submit to the Regional Director for
review and written notice of non-objection a revised comprehensive budget and
business plan for the third and fourth quarters of 2009, and calendar years 2010
and 2011 for the Association and its Subsidiaries1 (Business Plan). The Business
Plan, at a minimum, shall: (a) set forth an analysis of the profitability of all
existing and projected business lines; (b) set forth an analysis of the
profitability of branches and loan production offices; (c) set forth realistic
and well-supported and realistic strategies to improve earnings and the net
interest margin; (d) incorporate cash flow projections consistent with the
Association's revised Liquidity Policy, dated July 2009; (e) maintain capital
levels commensurate with the Association's risk profile and business strategy;
and (f) include the supporting documentation for all relevant assumptions and
projections.
3.   The Business Plan, at a minimum, also shall include the following: (a) the
submission of
 


 

____________________________    1 The term “Subsidiary” is defined at 12 C.F.R.
§ 559.2.   

 
 
 
First Home Savings Bank
Order to Cease and Desist
Page 2 of 19 


 

 



 
 

--------------------------------------------------------------------------------

 

pro forma financial statements, including, but not limited to projected core and
risk-based capital ratios for the third and fourth quarters 2009, and calendar
years 2010 and 2011, that are based on realistic and well-supported assumptions;
and (b) a description of all assumptions that were used to prepare the pro forma
statements, including, but not limited to: (i) the assumed interest rate
scenarios; (ii) assumptions used for noninterest income and noninterest
expenses; (iii) assumptions used to determine the ALLL; (iv) loan origination
rates, using current rates and taking into consideration current national and
regional economic conditions; and (v) assumptions used to support the cost of
funds projections.
4.   Within fifteen (15) days after receiving the Regional Director's written
comments or written notice of non-objection, the Board shall make any revisions
to the Business Plan required by the Regional Director and adopt the Business
Plan. From the date of the adoption of the Business Plan, the Association shall
implement and comply with the Business Plan. Within five (5) days after Board
approval, the Board shall send a copy of the final Business Plan adopted by the
Board to the Regional Director and a copy of the minutes of the Board meeting
reflecting the Board's discussion and action.
5.   Within thirty (30) days after the end of each quarter, beginning with the
quarter ending September 30, 2009, the Board shall submit to the Regional
Director a quarterly variance report that: (a) compares actual earnings,
capital, and other operating projections and budgeted projections in the
Association's Business Plan; (b) sets forth a detailed explanation of any
material variances from the Business Plan; (c) sets forth any actions taken to
enhance earnings or to initiate earnings strategies or plans during the
preceding calendar quarter; and (d) discusses any changes required in the
Association's business strategy or earnings enhancement plan due to a change in
market conditions or other factors (Quarterly Variance Report).
 
First Home Savings Bank
Order to Cease and Desist
Page 3 of 19 


 



 
 

--------------------------------------------------------------------------------

 
6.   For purposes of Paragraphs 4 and 5 of this Order, a deviation shall be
considered material when the Association engages in any material activity, line
of business, or operation that is inconsistent with the Business Plan. A
deviation also shall be considered material when the Association: (a) exceeds
the level of any activity or growth contemplated in the Business Plan by more
than ten percent (10%); or (b) falls below or fails to meet the target amounts
established in the Business Plan by more than ten percent (10%). Notwithstanding
the foregoing, none of the following deviations shall be deemed to be material:
(a) a change of One Million Dollars ($1.0 million) or less in any balance sheet
category, or (b) a change of ten percent (10%) or less in any income statement
category. For the purposes of this Paragraph, a "balance sheet" category is
defined as cash and investments, mortgage loans, commercial nonmortgage loans,
consumer loans, real estate owned, fixed assets, deposits, borrowings, other
liabilities, and equity capital. For purposes of this Paragraph, an "income
statement" category is defined as interest income, interest expense, provision
for loan losses, noninterest income, noninterest expense, extra ordinary items,
and net income.
7.   Within thirty (30) days after the end of the quarter, beginning with the
quarter ending September 30, 2009, the Board shall review and address external
and internal risks that may affect the Association's ability to implement the
Business Plan. This review shall include, but not be limited to, adverse
scenarios relating to asset or liability mixes, interest rates, staffing levels
and expertise, operating expenses, marketing costs, and economic conditions in
the markets where the Association is operating. The Board's review of the
Business Plan and Quarterly Variance Reports shall be fully documented in the
Board minutes, a copy of which shall be submitted to the Regional Director,
along with the Quarterly Variance Report submitted pursuant to Paragraph 5 of
this Order.
 
 
 
First Home Savings Bank
Order to Cease and Desist
Page 4 of 19 

 
 

 



 
 

--------------------------------------------------------------------------------

 
 
8.   If the Board determines that an amendment or a revision to the Business
Plan is appropriate, within sixty (60) days prior to its proposed
implementation, the Board shall prepare and submit the revised Business Plan to
the Regional Director for review and written notice of non-objection. The
Association shall comply with the Business Plan, including all revisions or
amendments thereto as approved by the Regional Director.
Growth.
9.   Effective immediately, the Association is subject to, and shall comply with
the requirements and provisions of OTS Regulatory Bulletin 3b. Without the prior
written notice of non-objection of the Regional Director, the Association shall
not increase its total assets during any quarter, beginning with the quarter
ending June 30, 2009, in excess of an amount equal to net interest credited on
deposit liabilities during the quarter. The growth restriction imposed by this
Paragraph shall remain in effect until the Association receives the Regional
Director's written notice of non-objection of its Business Plan under Paragraph
4 of this Order. Any request for growth in assets, including any growth proposed
in the Business Plan, shall address: (a) the source, volatility, and use of the
funds that support asset growth; (b) any increase in concentration, credit risk,
or interest rate risk due to growth; and (c) the effect of such growth on the
Association's capital.
Dividends.
10.  Effective immediately, the Association shall pay no dividends or make any
other capital distribution, as that term is defined in 12 C.F.R. § 563.141,
without receiving the prior written approval of the Regional Director. The
Association's written request for written approval shall be submitted to the
Regional Director at least thirty (30) days prior to the anticipated date of the
proposed dividend payment or distribution of capital. The written request for
such approval shall
 
First Home Savings Bank
Order to Cease and Desist
Page 5 of 19 

 



 
 

--------------------------------------------------------------------------------

 
 
also include: (a) contain current and one-year pro forma projections regarding
the Association's capital, asset quality, and earnings; and (b) address the
Association's compliance with the Business Plan required by Paragraph 2 of this
Order.
Brokered Deposits Restriction.
11.   Effective immediately, the OTS hereby directs the Association not to
increase the dollar amount of brokered deposits existing as of March 5, 2009,
excluding interest credited, without the prior written notice of non-objection
of the Regional Director. Within thirty (30) days prior to the anticipated date
of acceptance of such brokered deposits, the Association shall submit a request
for such non-objection to the Regional Director.
Asset Classification.
12.   By September 30, 2009, the Board shall submit a revised Asset
Classification Policy to the Regional Director for review and written notice of
non-objection. The revised Asset Classification Policy shall provide for the
evaluation and classification of the Association's assets:

 
(a) consistent with 12 C.F.R. § 560.160; OTS Examination Handbook § 260
(Classification of Assets) and § 261 (Adequacy of Valuation Allowances); Section
II.G of Appendix A to 12 C.F.R. Part 570; OTS CEO Letter No. 250, entitled
"Interagency Policy Statement on the Allowance for Loan and Lease Losses and
Questions and Answers on Accounting for Loan and Lease Losses," dated December
13, 2006 (2006 ALLL Policy Statement); OTS CEO Letter No. 304 entitled "ALLL -
Observed Thrift Practices Including Sound Practices;" and Statement of Financial
Accounting Standards No. 5 and No. 114;
  (b) setting forth the revised methodology for determining general ALLL
percentages; 

 
First Home Savings Bank
Order to Cease and Desist
Page 6 of 19

 



 
 

--------------------------------------------------------------------------------

 
 

  (c) requiring the classification of all Association's assets, including all
repossessed assets;    (d) requiring accurate reporting of classified assets on
the monthly TFRs and on the Association's books and records; and  
(e) requiring a periodic review by the Association's Management2 regarding the
adequacy of ALLL, charge-offs, and specific valuation allowances, and requires
at least a quarterly review by the Board of the adequacy of ALLL for each
portfolio category in accordance with 12 C.F.R. § 560.160(b), the Association's
revised ALLL methodology, the 2006 Interagency Guidance, and GAAP. 

 
13.   Within thirty (30) days after receiving the Regional Director's written
comments or written notice of non-objection, the Board shall make any revisions
required by the Regional Director and adopt the Asset Classification Policy.
From the date of the adoption of the Asset Classification Policy, the
Association shall implement and comply with the Asset Classification Policy.
Classified Asset Report.
14.   By September 30, 2009 and the end of each quarter thereafter, the Board
shall submit to the Regional Director a detailed written status report on each
nonhomogeneous3 classified asset equal to or greater than Two Hundred Fifty
Thousand Dollars ($250,000) (Quarterly Classified Asset Report). The Quarterly
Classified Asset Report shall include for each identified classified asset:
 
 

____________________________    2 For purposes of this Order, the term
"Management" means one or more "Senior Executive Officer" and the term “Senior
Executive Officer” is defined at 12 C.F.R. § 563.555. 
3 For purposes of this Order, the term "nonhomogeneous loans" is defined to
include all loans other than permanent single-family mortgage and consumer
loans.  

 
 
First Home Savings Bank
Order to Cease and Desist
Page 7 of 19

 
 

--------------------------------------------------------------------------------

 
 
 

  (a)  significant loan underwriting, documentation, or administration
deficiencies, if any;    (b)  the date(s) of payments due and any last payment
made;    (c)  the amount of interest reserve remaining and the contractually
required debt service;    (d)  the estimated value of the collateral, the date
of this valuation, and the findings from any property inspections;    (e)  an
analysis of the borrower's and/or guarantor's current financial condition;   
(f)  the appropriate asset classification category and the rationale for the
asset classification category;    (g)  the effective identification of the risks
with respect to the asset;    (h)  the identification of whether the loan is
impaired and an estimate of the loan impairment;    (i)  any required specific
valuation allowances, charge-offs, or allocation of ALLL; and    (j)  the
current strategy that the Board approved for resolving the classified asset. The
Board's review of the Quarterly Classified Asset Report shall be fully
documented in the Board minutes. 

15.  By September 30, 2009 and the end of each quarter thereafter, the Board
shall retain a qualified independent third party to undertake its own review of
the nonhomogeneous loans described in Paragraph 14 of this Order and prepare its
own Quarterly Classified Asset Report as set forth in Paragraph 14 of this Order
(Third Party Quarterly Classified Asset Report) that shall be submitted to the
Regional Director, along with the Quarterly Classified Asset Report required
 
First Home Savings Bank
Order to Cease and Desist
Page 8 of 19

 
 
 

--------------------------------------------------------------------------------

 

by Paragraph 14 of this Order. The Board shall address any differences between
the Association's Quarterly Classified Asset Report and the Third Party
Quarterly Asset Report in its submission to the Regional Director.
Reduction of Classified Assets.
16.  By September 30, 2009, the Board shall submit to the Regional Director for
review and written notice of non-objection a written comprehensive Classified
Asset Reduction Plan that will return asset quality to a level and within a time
frame acceptable to the Regional Director. The Classified Asset Reduction Plan,
at a minimum, shall include:

 
(a)  targets for the incremental reduction of classified assets, as a percentage
of Tier 1 (Core) Capital and ALLL, and the timeframe for each such target; 
  (b)  a description of the manner of, and methods for, reducing the
Association's level of classified assets to the targets set forth therein; and 
  (c)  all relevant assumptions and projections and documentation supporting
such assumptions and projections. 

 

17.  Within (30) days after receipt of the Regional Director's written comments
or written notice of non-objection, the Board shall make any revision to the
Classified Asset Reduction Plan required by the Regional Director and adopt the
Classified Asset Reduction Plan. From the date of the adoption of the Classified
Asset Reduction Plan, the Association shall implement and comply with the
Classified Asset Reduction Plan. Within five (5) days of Board approval, the
Board shall send a copy of the final Classified Asset Reduction Plan implemented
by the Board to the Regional Director.
18.  If the Board determines that an amendment or revision of the Classified
Asset Reduction Plan is warranted, the Board shall submit the proposed amendment
or revision to the Classified
 
First Home Savings Bank
Order to Cease and Desist
Page 9 of 19

 
 
 

--------------------------------------------------------------------------------

 

Asset Reduction Plan to the Regional Director within sixty (60) days prior to
the proposed date of implementation of the amendment or revision to the
Classified Asset Reduction Plan. The Association shall comply with the
Classified Asset Reduction Plan, including all revisions or amendments approved
by the Regional Director.
19.   Within thirty (30) days after the end of each quarter, beginning with the
quarter ending September 30, 2009, the Board shall provide to the Regional
Director a written status report regarding the implementation of the Classified
Asset Reduction Plan (Quarterly Classified Asset Reduction Report). Each
Quarterly Classified Asset Reduction Report shall: (a) set forth the
Association's efforts to reduce the Association's level of classified assets
during that quarter; and (b) report and explain in detail the variances of
actual operating results from the targets set forth in the Quarterly Classified
Asset Reduction Plan. The Board's review of the Quarterly Classified Asset
Reduction Report shall be fully documented in the Board minutes and shall
include a discussion of the variances between actual operating results from the
targets set forth in the Classified Asset Reduction Plan and measures that have
been implemented or are proposed to address such variances if the actual
operating results have not satisfied such targets.
Concentration Risk Analysis.
20.   By September 30, 2009, the Board shall submit to the Regional Director for
review and written notice of non-objection a Concentration Plan (Concentration
Plan) that addresses: (a) the reduction of the Association's concentration in
its nonhomogeneous loan portfolio to a level and within a time frame
satisfactory to the Regional Director, and supporting documentation for all
assumptions and projections; and (b) the assessment, monitoring, and control of
the risks associated with the Association's commercial real estate portfolio in
accordance with the guidelines in OTS CEO Letter No. 252, entitled "Guidance on
Commercial Real Estate (CRE)
 
First Home Savings Bank
Order to Cease and Desist
Page 10 of 19

 
 
 

--------------------------------------------------------------------------------

 
 
Concentration Risks," and OTS CEO Letter No. 245, entitled "Updated Director's
Responsibility Guide and Guide to Management Reports." The Concentration Plan,
at a minimum, shall address the following:
 

 
(a)  identification and quantification of the nature and level of risk presented
by the concentrations in the Association's nonhomogeneous loan portfolio,
including, but not limited to speculative residential construction loans,
developed building lot loans, and land, acquisition, and development loans; 
 
(b)  delineation of an acceptable level of concentration risk of speculative
residential construction loans, developed building lot loans, and land,
acquisition, and development loans in the Association's portfolio, including,
but not limited to, limits on certain types of borrowers or property types to
reflect the level of risk acceptable to the Board based on the Association's
market position, historical experience, trade area, probable future loan and
funding trends, staff capabilities, and technological resources; 
 
(c)  specific targets for the reduction of the types of nonhomogeneous loans
that constitute the greater percentage of classified assets and special mention
assets and that are based on a percentage of Tier 1(Core) Capital and ALLL by
loan type; 
 
(d)  establishment of the timeframe for each such target set forth in Paragraph
20(c) of this Order; 
 
(e)  a description of the manner of, and methods for, reducing the Association's
level of nonhomogeneous loans to the targets set forth therein; 
 
(f)  establishment of internal controls to monitor compliance with the
concentration limits and the Association's loan policy and lending strategies; 

 
 
First Home Savings Bank
Order to Cease and Desist
Page 11 of 19

 
 
 
 

--------------------------------------------------------------------------------

 
 

 

 
(g)  establishment of a periodic review and approval process for exposure limits
on the types of loans in the nonhomogeneous loan portfolio;
  (h)  establishment of a portfolio management process to evaluate the overall
exposure to economic risk factors and to develop strategic plans to mitigate
concentration risk in the event of adverse market conditions;   
(i)  development of a management information system that stratifies the
nonhomogeneous loan portfolio by key factors used in delineating risks; and 
  (j)  undertaking of regularly scheduled stress tests or sensitivity analyses
of the commercial real estate portfolio and portfolio segments of speculative
residential construction loans, developed building lot loans, and land,
acquisition, and development loans with common risk characteristics at specific
time periods to quantify the impact of changing economic scenarios on asset
quality, earnings, and capital conditions, including, but not limited to, those
affecting relevant industries or sectors on asset quality, earnings, and
capital. 

21.   Within thirty (30) days after receipt of the Regional Director's written
comments or written notice of non-objection, the Board shall make any revisions
to the Concentration Plan required by the Regional Director and adopt the
Concentration Plan. From the date of the adoption of the Concentration Plan, the
Association shall implement and comply with the Concentration Plan.
22.   If the Board determines that an amendment or revision to the Concentration
Plan is warranted, the Board shall submit the proposed amendment or revision to
the Concentration Plan to the Regional Director within sixty (60) days prior to
the proposed date of implementation of
 
First Home Savings Bank
Order to Cease and Desist
Page 12 of 19

 



 
 

--------------------------------------------------------------------------------

 

the proposed amendment or revision. The Association shall comply with the
Concentration Plan, including all revisions or amendments thereto as approved by
the Regional Director.
23.   By September 30, 2009, the Association shall obtain the results of its
first scheduled stress testing of the Association's commercial real estate
portfolio conducted by a qualified independent outside consultant or a qualified
independent employee pursuant to the Association's requirements of the
Concentration Plan and submit a report setting forth the findings to the
Regional Director. Within thirty (30) days after the completion of each stress
testing conducted pursuant to the requirements of the Concentration Plan, the
Board shall review the findings of the stress testing and determine whether the
Association's exposure limits, concentration risks, limits on certain types of
borrowers or property types, loan policies, or credit review function should be
revised. The Board's review shall be fully documented in the Board minutes.
Within five (5) days after the Board meeting at which the results of each stress
test is reviewed, the Board shall submit a copy of the Board meeting minutes
reflecting its review and any corrective actions directed to the Regional
Director.
24.   Within thirty (30) days after the end of each quarter, beginning with the
quarter ending September 30, 2009, the Board shall provide to the Regional
Director a written report (Quarterly Concentration Reduction Report) that: (a)
summarizes the Association's efforts to reduce the Association's concentration
in the types of nonhomogeneous loans that constitute the greater proportion of
classified and criticized assets; (b) reports and explains in detail the
variances of actual operating results from the targets set forth in the
Concentration Plan for the reduction of the specific concentrations, as a
percentage of Tier 1 (Core) Capital and ALLL, and the timeframes for the
reduction of each such target; and (c) the measures that have been
 
First Home Savings Bank
Order to Cease and Desist
Page 13 of 19

 
 
 

--------------------------------------------------------------------------------

 
 
implemented or are proposed to address such variances if the actual operating
results have not satisfied such targets.
Severance Payments.
25.   Effective immediately, the Association shall not make any golden parachute
payment4 unless, with respect to each such payment, the Association has complied
with the requirements of 12 C.F.R. Part 359.
Indemnification.
26.   Effective immediately, the Association shall not order a prohibited
indemnification payment unless, with respect to each such payment, the
Association has complied with the requirements of 12 C.F.R. Part 359 and, 12
C.F.R. § 545.121.
Directorate and Management Changes.
27.   Effective immediately, the Association shall comply with the prior
notification requirements for changes in directors and Senior Executive Officers
set forth in 12 C.F.R. Part 563, Subpart H.
Employment Contracts and Arrangements.
28.   Effective immediately, the Association shall not enter into, renew,
extend, or revise any contractual arrangement relating to compensation or
benefits for any Senior Executive Officer or director of the Association, unless
it first provides the Regional Director with not less than thirty (30) days
prior written notice of the proposed transaction. The written notice to the
Regional Director shall include a copy of the proposed employment contract or
compensation arrangement or a detailed, written description of the compensation
arrangement to be offered to such officer
 
 

___________________________  4 The term "golden parachute payment" is defined at
12 C.F.R. § 359.1(f). 

 
First Home Savings Bank
Order to Cease and Desist
Page 14 of 19
 

 
 

--------------------------------------------------------------------------------

 
 
or director, including all benefits and perquisites. The Board shall ensure that
any contract, agreement or arrangement submitted to the Regional Director fully
complies with the requirements of 12 C.F.R. Part 359, 12 C.F.R. §§ 563.39 and
563.161(b), and 12 C.F.R. Part 570 — Appendix A.
29.   Effective immediately, the Association shall not, directly or indirectly,
increase any salaries, bonuses, or directors' fees, or make any other similar
payments to the Association's directors or Senior Executive Officers without the
written notice of non-objection of the Regional Director.
Third Party Contracts.
30.   Effective immediately, the Association shall not enter into any
arrangement or contract with a third party service provider that is significant
to the overall operation or financial condition of the Association5 or outside
the Association's normal course of business unless, with respect to each such
contract, the Association has: (a) provided the Regional Director with a minimum
of thirty (30) days prior written notice of such arrangement or contract; (b)
determined that the arrangement or contract complies with the standards and
guidelines set forth in Thrift Bulletin 82a and OTS Examination Handbook § 310;
and (c) received a written notice of non-objection from the Regional Director.
Violations of Law.
31.   By October 31, 2009, unless otherwise provided by this Order, the Board
shall ensure that each violation of law, rule, or regulation; noncompliance with
applicable OTS and Interagency Guidelines;, and any other deficiency and
weakness discussed in the Association's
 
 

___________________________  5 A contract will be considered significant to the
overall operation or financial condition of the Association where the annual
contract amount equals or exceeds two percent (2%) of the Association's total
capital. 

 
 
First Home Savings Bank
Order to Cease and Desist
Page 15 of 19

 
 
 

--------------------------------------------------------------------------------

 
 
March 30, 2009 Report of Examination (ROE) are corrected and shall provide the
Regional Director with a written certification (Certification) adopted by the
entire Board that each violation in the Association's March 30, 2009 ROE has
been corrected. The Certification shall identify and discuss: (a) the manner in
which each violation was corrected; and (b) the implementation of procedures
required or other corrective actions directed by the Board to prevent future
violations.
32.   Within ninety (90) days, the Association shall implement specific
procedures to prevent future violations of laws, rules or regulation, and
noncompliance or deficiencies with applicable OTS Guidelines and Interagency
Guidelines. These procedures shall include a requirement that the Board review
all policies and procedures of the Association on at least an annual basis, in
accordance with a risk-focused schedule, for compliance with applicable
regulations, OTS Guidelines and Interagency Guidelines, and the Association's
actual practices.
33.   Within sixty (60) days after receipt of any subsequent report of
examination, internal audit report, independent external audit report,
information technology audit, or other report prepared by the Association's
employees, agents, and/or independent contractors, which cites or discusses any
weakness, deficiency, or noncompliance with applicable OTS and Interagency
Guidelines, or any violation of law, rule, or regulation, the Board shall
require that Management: (a) take actions to correct each such weakness,
deficiency, instance of noncompliance, or violation by a specific time frame;
(b) develop specific procedures to prevent future weakness, deficiency, instance
of noncompliance, or violation; and (c) provide reports regarding the status of
the corrective actions and implementation of procedures to the Board. The Board
shall also ensure that the Association and Management comply with such actions
and procedures.
 
First Home Savings Bank
Order to Cease and Desist
Page 16 of 19

 
 

--------------------------------------------------------------------------------

 
Compliance with this Order.
34.   Within thirty (30) days after the end of each month, beginning with month
ending July 31, 2009, the Board shall adopt and submit to the Regional Director
a board resolution (Compliance Resolution), formally resolving that, following a
diligent inquiry of relevant information (including a report from the
Association's Management regarding the Association's compliance with each
provision of this Order), to the best of its knowledge and belief, during the
immediately preceding month, the Association complied with each provision of
this Order currently in effect, except as otherwise stated. The Compliance
Resolution shall specify in detail any instance of noncompliance and identify
all notices of exemption or non-objection issued by the Regional Director that
were outstanding as of the date of its adoption. Within five (5) days of the
meeting of its Board at which the Compliance Resolution was adopted, the
Association shall provide to the Regional Director a true copy of each
Compliance Resolution, as adopted by its Board.
35.   The minutes of the meetings of the Board shall set forth the following
information with respect to the adoption of the Compliance Resolution: (a) the
identity of each director voting in favor of its adoption; and (b) the identity
of each director voting in opposition to its adoption or abstaining from voting
thereon, setting forth each such director's reasoning for opposing or
abstaining. The Board, by virtue of the submission of a true copy of such
Compliance Resolution by the Board to the OTS, shall be deemed to have certified
to the accuracy of the statements set forth in each Compliance Resolution,
except as noted therein.
 
Effective Date, Incorporation of Stipulation.
 
36.   This Order is effective on the Effective Date as shown on the first page.
The Stipulation is made a part hereof and is incorporated herein by this
reference.
 
 
First Home Savings Bank
Order to Cease and Desist
Page 17 of 19

 
 
 

--------------------------------------------------------------------------------

 
Duration.
37.   This Order shall remain in effect until terminated, modified, or suspended
by written notice of such action by the OTS, acting by and through its
authorized representatives.
Time Calculations.
38.   Calculation of time limitations for compliance with the terms of this
Order run from the Effective Date and shall be based on calendar days, unless
otherwise noted.
39.   The Regional Director, or an OTS authorized representative, may extend any
of the deadlines set forth in the provisions of this Order upon written request
by the Association that includes reasons in support for any such extension. Any
OTS extension shall be made in writing.
Submissions and Notices.
40.   All submissions, including any reports, to the OTS that are required by or
contemplated by this Order shall be submitted within the specified timeframes.
41.   Except as otherwise provided herein, all submissions, requests,
communications, consents, or other documents relating to this Order shall be in
writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission, or hand delivery by messenger) addressed as
follows:
 

 
(a)     
To the OTS:        Regional Director C.K. Lee    Attn: Dennis Havener, Assistant
Director     225 E. John Carpenter Freeway, Suite 500     Irving, Texas
75062-5217    Facsimile: (972) 277-9500            With a copy to:        Don
Kramer    Field Manager    Office of Thrift Supervision 

 
 
 
 
 
 
 
First Home Savings Bank
Order to Cease and Desist
Page 18 of 19
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 

  P.O. Box 24401    Overland Park, Kansas 66283-4401     
 (b)      
To the Association:        Attn: Thomas M. Sutherland, Chief Executive Officer 
  First Home Savings Bank     142 East First Street    Mountain Grove, Missouri
65711-1742    Facsimile: (417) 926-4362 

 
No Violations Authorized.
 
42.  Nothing in this Order or the Stipulation shall be construed as allowing the
Association, its Board, officers, or employees to violate any law, rule, or
regulation.
 
IT IS SO ORDERED.
 

 

  OFFICE OF THRIFT SUPERVISION            By: /s/C.K.
Lee                                                                    C.K. Lee 
        Regional Director, Western Region        Date: See Effective Date on
page 1 

 
 
 
 
                                                      
 
 
 
 
 
 
First Home Savings Bank
Order to Cease and Desist
Page 19 of 19


--------------------------------------------------------------------------------
